EXHIBIT 99.1 EXCHANGE AGREEMENT This Exchange Agreement (the “Agreement”) is made as of this25th day of November, 2009, by and among the persons named as Investors set forth on Schedule A hereto (each an “Investor,” and, collectively, the “Investors”), and State Bancorp Inc., a New York corporation (the “Company”). RECITALS WHEREAS, each Investor owns the outstanding principal amount of the Company’s unsecured 8.25% Subordinated Notes Due June 15, 2013, set forth opposite such Investor’s name on Schedule A hereto (“Notes”), issued under and pursuant to that certain Indenture, dated as of June8, 2006 (“Indenture”), between the Company and Wilmington Trust Company, as trustee(the “Indenture Trustee”); and WHEREAS, pursuant to the terms of this Agreement, each Investor wishes to exchange its Notes for shares of common stock, par value $0.01 per share, of the Company (“Common Stock”), and the Company is willing to do so, upon the terms and conditions set forth in this Agreement. AGREEMENT NOW, THEREFORE, in consideration of the premises and of the mutual agreements hereinafter contained, the parties hereto hereby agree as follows, with the obligations of each Investor being several and not joint: Article I DEFINITIONS Section 1.01.Definitions.As used in this Agreement, the following terms have the following meanings: “Agreement” shall have the meaning set forth in the preamble. “Closing” shall have the meaning set forth in Section 2.02. “Closing Date” shall have the meaning set forth in Section 2.02. “Common Stock” shall have the meaning set forth in the recitals. “Company” shall have the meaning set forth in the preamble. “Contractual Obligation” shall have the meaning set forth in Section “Exchange” shall have the meaning set forth in Section 2.01. “Exchange Shares” shall mean the shares of Common Stock to be issued by the Company pursuant to Section 2.01 of this Agreement. “Governmental Authority” shall have the meaning set forth in Section 3.02. “Indenture” shall have the meaning set forth in the recitals. “Indenture Trustee” shall have the meaning set forth in the recitals. “Investor(s)” shall have the meaning set forth in the preamble. “Notes” shall have the meaning set forth in the recitals. “Person” means any individual, partnership (limited or general), corporation, limited liability company, limited liability partnership, association, trust, joint venture, unincorporated organization or other entity. “Requirement of Law” shall have the meaning set forth in Section 3.04. “SEC” shall mean the Securities and Exchange Commission, and any successor Governmental Authority thereto. “Securities Act” means the Securities Act of 1933, as amended, and the rules and regulations promulgated thereunder by the SEC from time to time. “Securities Exchange Act” means the Securities Exchange Act of 1934, as amended, and the rules and regulations promulgated thereunder by the SEC from time to time. Article II EXCHANGE Section 2.01.Exchange of the Notes for Common Stock.Subject to the terms and conditions of this Agreement, each Investor agrees to sell, transfer, assign, convey and deliver to the Company the Notes held by such Investor set forth opposite such Investor’s name on Schedule A hereto, and the Company hereby agrees to acquire such Notes from such Investor in exchange for the number of shares of Common Stock set forth opposite such Investor’s name on Schedule A hereto (the “Exchange Shares”), without any further consideration to be exchanged by the parties (the “Exchange”).Each Investor agrees that, following the Exchange, it shall not have any claim against the Company for principal, interest or any other amount arising under or pursuant to the Notes or the Indenture. Section 2.02.Closing.The closing of the Exchange (the “Closing”) shall be take place on or about December 1, 2009 or such other date as may be agreed by the parties hereto (the “Closing Date”). Section 2.03.Delivery by the Investors of the Notes.At the Closing, each Investor shall (i) surrender for transfer and cancellation the Notes held by such Investor duly endorsed and accompanied by a written instrument of transfer in form satisfactory to the Company and the Indenture Trustee duly executed by such Investor and take all actions required pursuant to the Indenture or as reasonably requested by Company or the Indenture Trustee to effectuate such transfer, and (ii) take all other actions as may be necessary and appropriate to vest in the Company good and marketable title to the Notes free and clear of any and all liens, encumbrances, equities and claims. 2 Section 2.04.Delivery by the Company of the Exchange Shares.At the Closing, the Company shall issue and deliver to each Investor stock certificates registered in the name of, or as instructed by, such Investor, without any restrictive legends as their transferability, for the aggregate number of Exchange Shares set forth opposite such Investor’s name on Schedule A hereto. Article III REPRESENTATIONS AND WARRANTIES OF THE INVESTORS Each Investor severally represents and warrants (as to itself, himself or herself only) to the Company as follows: Section 3.01.Organization.Such Investor is either a natural person, a limited liability company, a partnership or a corporation duly organized, validly existing and in good standing under the laws of its jurisdiction of organization or incorporation, as the case may be. Section 3.02.Authority.Such Investor has full legal right, power and authority to enter into and perform this Agreement and to sell, assign, exchange, transfer and convey its Notes pursuant to this Agreement, and the execution and delivery of this Agreement by it, and the consummation of the transactions contemplated hereby have been duly authorized by all necessary requisite action (corporate or otherwise).Except for compliance with any applicable requirements of the Securities Act and the Securities Exchange Act, no consent, waiver or authorization of, or filing with any other Person (including, without limitation, any federal or state governmental authority or other political authority (collectively, “Governmental Authority”)) is required in connection with any of the foregoing or with the validity or enforceability against such Investor of this Agreement.This Agreement has been duly executed and delivered by such Investor and constitutes the legal, valid and binding agreement of such Investor, enforceable against it in accordance with its terms, except as may be limited by bankruptcy, insolvency, reorganization or similar laws affecting creditors’ rights generally and subject to general principles of equity. Section 3.03.Ownership of Notes.Such Investor is the lawful owner of the Notes to be transferred by it hereunder, free and clear of all liens, encumbrances, restrictions and claims of every kind. Section 3.04.No Conflict.The execution, delivery and performance of this Agreement, and the consummation of the transactions contemplated hereby, do not and will not, with or without the passage of time or the giving of notice or both, (i) conflict with any provision of such Investor’s certificate of incorporation or by-laws or other similar organizational documents, (ii) conflict with or violate any applicable law, statute, treaty, rule, regulation, arbitration award, judgment, decree, order or other determination of any
